Citation Nr: 1221807	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for hypertensive vascular disease. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for heart disease. 

5.  Entitlement to service connection for bilateral shoulder disorder. 

6.  Entitlement to service connection for bilateral ankle disorder. 

7.  Entitlement to service connection for a bilateral foot disorder. 

8.  Entitlement to service connection for a bilateral knee disorder. 

9.  Entitlement to service connection for gout. 

10.  Entitlement to service connection for an eye disorder. 

11.  Entitlement to service connection for a prostate disorder. 

12.  Entitlement to service connection for migraines. 

13.  Entitlement to service connection for acquired mental disorder, claimed as posttraumatic stress disorder (PTSD). 

14.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1967 to December 1989.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which denied entitlement to service connection for his claimed disorders.

The the issue of entitlement to service connection for gastroesophageal reflux disease (GERD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board finds that a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran claims he has a multiple disorders incurred in or due to service.  

Service treatment records include complaints of back pain, corneal foreign bodies and abrasions, welding burns in the eyes, chest pain with "nervousness", possible toe fracture, and skin lesions.  The Board notes that in some service treatment records indicate elevated blood pressure readings.  These include STRs dated in October 1979 which had a reading of 140/100, October 1980 which had a reading of 142/102, and January 1982 which had a reading of 160/90, and October 1984 which had a reading of 140/100.  A retirement examination dated in October 2009 noted all systems as normal. 

VA progress notes indicate diagnoses of low back pain, hypertension, degenerative joint disease in the knees and toes, and possible gout.  A March 2005 VA progress notes indicates the Veteran injured his back in August 2004 while tripping in a Wal-Mart.  Additionally, the Veteran reported a history of psychiatric hospitalization for stress in 1989.  The Board notes that depression and PTSD screenings found in September 2007 and September 2005, respectively, were negative.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because there is evidence of foot, eye, joint, and back complaints as well as indications of high blood pressure in service, and the Veteran has a current diagnosis of low back pain, hypertension, degenerative joint disease in the knees and toes, and possible gout, the Board finds a VA examination is necessary to determine the nature and etiology of these diagnosed disorders. 

During a September 2007 VA primary care visit, the examiner noted that the Veteran is seeing local physicians and he is getting his medication from Womack Army Medical Center in Fort Bragg.  Additionally, the Veteran is seeing a dermatologist, a primary care provider, urologist, otolaryngologist and orthopedist.  As there are no private treatment records in the claims file, the Board finds a remand is necessary to obtain those records for review. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed disorders since service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination(s) to determine the etiology of any current hypertension, low back pain, degenerative joint disease in the knees and toes, and possible gout.  All indicated tests and studies are to be performed, and a comprehensive recreational, occupational, and medical history is to be obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension, low back pain, degenerative joint disease in the knees and toes, and gout was incurred as a result of active service.  If a low back disorder is found, the examiner is asked to specifically comment on the March 2005 VA progress note which indicates the Veteran injured his back in August 2004 while tripping in a Wal-Mart.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be afforded a VA eye examination to determine the etiology of any current eye disorders.  All indicated tests and studies are to be performed, and a comprehensive recreational, occupational, and medical history is to be obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disorder was incurred as a result of active service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Thereafter, the RO/AMC should determine whether any additional development, to include a medical examination (if there is competent evidence of current diagnoses of his additional claimed disorders), is required and then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the September 2009 statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


